DETAILED ACTION
	This is the second office action in response to amendments filed 05/24/2021. Claims 2-3, 5-7 and 16 are cancelled. Claims 1, 4, 8-15, and 17-33 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments filed 05/24/2021 have been entered. Applicant’s amendments to the claims have overcome each objection and 112(b) rejection previously set forth in the Non-Final Action mailed 01/26/2021. Applicant’s arguments with respect to claims 1, 12 and 28, that Tanaka does not teach the amended features of the independent claims have been fully considered but are not persuasive. Tanaka teaches a vehicle approaching a target reference point, i.e. a point near the bund. The vehicle is programmed to approach this target reference point without reaching the object (in this case the bund, where if the vehicle did reach the bund it would fall off). As such it is still avoiding the object (the bund) in its path. Further, these rejections are 103 prior art rejections, and per the current amendments as long as some kind of boundary is adjusted, then the claim language states that allows for avoiding false positive detections.
Applicant’s arguments with respect to Ohsugi failing to teach the boundary being adjusted based on the position of the object detection sensor assembly relative to a 
Examiner suggests that clearly defining the position marker within the claims could potentially overcome the prior art issues. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 8-15, 17, 19-22, 24, 28-31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Wurman (US 9519284) in view of Ohsugi (US 20160059854) and further in view of Tanaka (US 20170269591).
	Regarding claim 1, Wurman teaches a collision avoidance apparatus for use with an automated guided vehicle (AGV), the collision avoidance apparatus (column 11 lines 65-67, column 12 lines 1-4, mobile drive unit includes a control module and obstacle sensor; column 13 lines 37-42, “obstacle sensor 160 may transmit information describing objects it detects to control module 170 to be used by control module 170 to identify obstacles and to take appropriate remedial actions to prevent mobile drive unit 20 from colliding with obstacles and/or other objects”) comprising:
an object detection sensor assembly (column 13 lines 32-36, “obstacle sensor 160, utilizes optical, radar, sonar to detect objects”) wherein the object detection sensor assembly is configured to generate a detection signal to define a sensing region and receive a reflected detection signal, wherein the object detection sensor assembly comprises at least one emitter and one or more receivers, wherein the at least one emitter is configured to emit a (Obstacle sensor 160, utilizes optical, radar, sonar to detect objects where it is interpreted that the optical, radar and sonar sensors utilize transmitting a signal to detect an object within a region that the sensor can operate in and receiving a signal that has reflected off of an object); 
a controller in electronic communication with the sensor assembly (control module 170; column 13 lines 29-42 discuss the obstacle sensor transmitting information to control module);
the controller (control module 170) configured to:
process the reflected signal to detect presence of an object based on a parameter of the reflected signal (column 13 lines 29-42, discuss the obstacle sensor transmitting information to control module).
While Wurman teaches a mobile unit with obstacle detecting and sensing ranges it does not explicitly teach:
	Defining a two-dimensional sensing region;
define a boundary within the sensing region
dynamically adjust the size and/or shape of the boundary
and determine if the detected object is located within the boundary,
wherein the controller is further configured to overlay the boundary onto the sensing region and to generate a control signal to disable the AGV is an object is detected within the boundary and/or generate an alert, and wherein the controller is further configured to adjust one or more of a length or width of the boundary based on the position of the object detection sensor assembly relative to a position marker defining a desired position to avoid false positive detection.
	However, Ohsugi teaches: 
wherein the at least one emitter is configured to emit a two-dimensional sensing region, and the one or more receivers are configured to receive the reflected signal, the reflected signal being reflected off one or more objects ([0078] discusses the detection 
define a boundary within the sensing region ([0170] – “the specific detection area setting unit 36 sets the specific detection area SD having a width of a first dimension in the vehicle width direction of the dump truck 1 and a length of a second dimension in the traveling direction (the advancing direction) of the dump truck 1”)
dynamically adjust the size and/or shape of the boundary ([0177] – “The specific detection area setting unit 36 changes the shape of the specific detection area SD based on the traveling condition of the dump truck 1 (the vehicle 2)”; [0178] - [0179] The object detection device 12 may detect the relative speed between the dump truck 1 and the object existing in the detection area SL. The specific detection area setting unit 36 changes the length of the second dimension L of the specific detection area SD based on the relative speed detected by the object detection device 12)
and determine if the detected object is located within the boundary ([0170] “The collision determination unit 31 determines whether an object exists in the specific detection area SD based on the detection result of the object detection device 12”).
wherein the controller is further configured to overlay the boundary onto the sensing region (Fig. 13 [0171] Figure 13 shows the detection area SD overlaid on detection area SL.) and to generate a control signal to disable the AGV is an object is detected within the boundary and/or generate an alert ([0084] discusses outputting a .
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the collision avoidance apparatus of Wurman and combine it with the object detection device of Ohsugi as Ohsugi teaches that changing the sensing boundary allows the ability to determine the possibility of collision [0170] and the ability to recognize objects moving within the boundary [0190] to reduce the likelihood of collision and damage to objects or the vehicle.
Ohsugi does not explicitly teach wherein the controller is further configured to adjust one or more of a length or width of the boundary based on the position of the object detection sensor assembly relative to a position marker defining a desired position to avoid false positive detection.
Tanaka teaches and wherein the controller is further configured to adjust one or more of a length or width of the boundary based on the position of the object detection sensor assembly relative to a position marker defining a desired position to avoid false positive detection ([0088]-[0090] - discusses the distance to target position getting smaller and being determined from the change in angle (θ) between the vehicle and the target position. It also discusses the environmental sensors being used to determine where the bund is with avoiding false positive detection being an intended use of changing a sensing region).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the modified mobile unit of Wurman and 

Regarding claim 4, modified Wurman teaches the collision avoidance apparatus of claim 1 as discussed above. Wurman does not explicitly teach wherein the boundary is a two-dimensional polygon.
	Ohsugi teaches wherein the boundary is a two dimensional polygon (Fig. 13 [0171] - As illustrated in FIG. 13, the specific detection area SD is an area smaller than the detection area SL. The outer shape of the specific detection area SD is substantially rectangular).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the collision avoidance apparatus of Wurman and combine it with the object detection device of Ohsugi as this allows the dimensions of the detection area to be more easily changed as in Ohsugi they show that the detection area is changed by changing either of two dimensions, the width or the length. 

Regarding claim 8, modified Wurman teaches the collision avoidance apparatus of claim 1 as discussed above. Wurman does not teach wherein the controller is configured to resize the boundary once the desired position is reached.
Tanaka teaches wherein the controller is configured to resize the boundary once the desired position is reached ([0077] - discusses the target path repositioning based on whether or not the vehicle has reached predetermined nodes or waypoints).


Regarding claim 9, modified Wurman teaches the collision avoidance apparatus of claim 1 as discussed above. Wurman further teaches wherein the detection signal and reflected signal are optical signals or acoustic signals or infrared signals (column 13 lines 32-36 – “Obstacle sensor 160 may utilize any appropriate components and techniques, including optical, radar, sonar, pressure-sensing and/or other types of detection devices”).

Regarding claim 10, modified Wurman teaches the collision avoidance of claim 1 as discussed above. Wurman does not explicitly teach wherein the detection signal and reflected signal are laser signals such that the object detection sensor assembly is configured to determine the presence of the object based on the laser detection signal and the laser reflected signal.
Ohsugi teaches wherein the detection signal and reflected signal are laser signals such that the object detection sensor assembly is configured to determine the presence of the object based on the laser detection signal and the laser reflected signal ([0075] discusses the object detection device sending and receiving electric waves to 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the collision avoidance apparatus of Wurman and combine the optical/radar/sonar object detection sensor with the laser scanner object detection sensor of Ohsugi for more sensors for more data and more accurate detection. The rationale to support a conclusion that the claim would have been obvious is that all the claimed sensors were known in the prior art and one skilled in the art could have combined the sensors as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art, the predictable result being having more data for more accurate object detection (MPEP 2143.A.).
Regarding claim 11, modified Wurman teaches the collision avoidance apparatus of claim 1 as discussed above. Wurman further teaches wherein the collision avoidance apparatus is disposed within a housing and the housing is adapted to be retrofitted to an AGV used within an indoor environment (column 14 lines 26-30 – “control module 170 may include hardware and software located in components that are physically distinct from the device that houses drive module 120, docking actuator 130, and/or the other components of mobile drive unit 20 described above”. The components being physically distinct is being interpreted as the components being capable of being attached or installed separately).

Regarding claim 12, Wurman teaches an automated guided vehicle (AGV) for use within an indoor environment (column 3 lines 41-53 “mobile drive unit 20 to be used to transport inventory within a workspace”) comprising:
a chassis (Figure 4 - frame 310);
one or more movement structures supported by the chassis (column 12 lines 33-34 “drive module 120 propels mobile drive unit 20”);
a drive assembly disposed on or within the chassis and being coupled to the one or more movement structures, the drive assembly configured to drive the one or more movement structures (column 12 lines 33-42 - drive module - Figure 3B - motorized axle 122 connected to motorized wheels 124);
 	a collision avoidance apparatus disposed on the chassis, wherein the collision avoidance apparatus (column 11 lines 65-67 and column 12 lines 1-4, mobile drive unit includes a control module and obstacle sensor; column 13 lines 37-42, “obstacle sensor 160 may transmit information describing objects it detects to control module 170 to be used by control module 170 to identify obstacles and to take appropriate remedial actions to prevent mobile drive unit 20 from colliding with obstacles and/or other objects”) comprising:
an object detection sensor assembly mounted on or within the chassis, the object detection sensor assembly is configured to generate a detection signal to define a sensing region and receive a reflected detection signal (column 13 lines 32-36 “Obstacle sensor 160 may utilize any appropriate components and techniques, including optical, radar, sonar, pressure-sensing and/or other types of detection devices” where it is interpreted that the optical, radar and sonar wherein the object detection assembly comprises a transmitter and a receiver, wherein the transmitter is configured to transmit (Obstacle sensor 160, utilizes optical, radar, sonar to detect objects where it is interpreted that the optical, radar and sonar sensors utilize transmitting a signal to detect an object within a region that the sensor can operate in and receiving a signal that has reflected off of an object);
a position detection sensor mounted on or within the chassis, the position detection sensor configured to generate a position signal (Position sensor 140 column 13 lines 12-15 - "Control module 170 may store location information that position sensor 140 updates as position sensor 140 detects fiducial marks");
a controller arranged in electronic communication with the object detection sensor assembly and the position detection sensor (control module 170; column 13 lines 29-42 discusses the obstacle sensor transmitting information to control module; column 13 lines 1-18 discusses position sensor transmitting information to control module), the controller configured to
process the position signal and determine a position of the automated vehicle within the indoor environment (column 13 lines 12-15 - "Control module 170 may store location information that position sensor 140 updates as position sensor 140 detects fiducial marks. As a result, position sensor 140 may utilize fiducial marks to maintain an accurate 
process the reflected detection signal to detect presence of an object within the sensing region based on a parameter of the reflected detection signal (column 13 lines 37-42 - "obstacle sensor 160 may transmit information describing objects it detects to control module 170 to be used by control module 170 to identify obstacles and to take appropriate remedial actions to prevent mobile drive unit 20 from colliding with obstacles and/or other objects"),
Wurman does not teach:
	the transmitter is configured to transmit a two-dimensional detection signal, which defines a two- dimensional sensing region
define a boundary within the sensing region
dynamically adjust the size and/or shape of the boundary relative to a predetermined position an
determine if the detected object is located within the boundary
wherein the controller is further configured to overlay the boundary onto the sensing region and to generate a control signal to disable the AGV is an object is detected within the boundary and/or generate an alert, and wherein the controller is further configured to adjust one or more of a length or width of the boundary based on the position of the object detection sensor assembly relative to a position marker defining a desired position to avoid false positive detection.
Ohsugi teaches:
wherein the transmitter is configured to transmit a two-dimensional detection signal, which defines a two- dimensional sensing region, and wherein the receiver is configured to receive the reflected signal, the reflected signal being reflected off one or more objects ([0078] discusses the detection area SL as being defined as a radial shape and the dimension being defined by Dm which as interpreted from Fig. 6 is two-dimensional. Fig. 13 [0171] “As illustrated in FIG. 13, the specific detection area SD is an area smaller than the detection area SL. The outer shape of the specific detection area SD is substantially rectangular.” [0075] discusses the object detection device including a laser scanner and a radar device).
define a boundary within the sensing region ([0170] – “the specific detection area setting unit 36 sets the specific detection area SD having a width of a first dimension in the vehicle width direction of the dump truck 1 and a length of a second dimension in the traveling direction (the advancing direction) of the dump truck 1”)
dynamically adjust the size and/or shape of the boundary ([0177] – “The specific detection area setting unit 36 changes the shape of the specific detection area SD based on the traveling condition of the dump truck 1 (the vehicle 2)”; [0178] - [0179] The object detection device 12 may detect the relative speed between the dump truck 1 and the object existing in the detection area SL. The specific detection area setting unit 36 changes the length of the second dimension L of the specific detection area SD based on the relative speed detected by the object detection device 12)
and determine if the detected object is located within the boundary ([0170] “The collision determination unit 31 determines whether an object exists in the specific detection area SD based on the detection result of the object detection device 12”).
wherein the controller is further configured to overlay the boundary onto the sensing region (Fig. 13 [0171] Figure 13 shows the detection area SD overlaid on detection area SL.) and to generate a control signal to disable the AGV is an object is detected within the boundary and/or generate an alert ([0084] discusses outputting a control signal when an object is determined in the specific detection area SD to reduce damage with [0087]-[0089] describing this including sending a signal to a brake device which can slow or stop the traveling dump truck). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the collision avoidance apparatus of Wurman and combine it with the object detection device of Ohsugi as Ohsugi teaches that changing the sensing boundary allows the ability to determine the possibility of collision [0170] and the ability to recognize objects moving within the boundary [0190] to reduce the likelihood of collision and damage to objects or the vehicle.
Ohsugi does not explicitly teach wherein the controller is further configured to adjust one or more of a length or width of the boundary based on the position of the object detection sensor assembly relative to a position marker defining a desired position to avoid false positive detection.
wherein the controller is further configured to adjust one or more of a length or width of the boundary based on the position of the object detection sensor assembly relative to a position marker defining a desired position to avoid false positive detection ([0088]-[0090] - discusses the distance to target position getting smaller and being determined from the change in angle (θ) between the vehicle and the target position. It also discusses the environmental sensors being used to determine where the bund is with avoiding false positive detection being an intended use of changing a sensing region).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the modified mobile unit of Wurman and combine it with the target positioning of Tanaka as Tanaka teaches that using nodes and a target position allows the vehicle more autonomous maneuverability - can follow a path based off of target instead of based off of path.

Regarding claim 13, modified Wurman teaches the automated guided vehicle of claim 12 as discussed above. Wurman further teaches wherein the position detection sensor is a camera that is positioned on an underside of the chassis and wherein the camera is configured to detect one or more markers located within the environment (Fig. 3B position sensor 140, column 13 lines 7-12 - "In such embodiments, position sensor 140 may include a camera and suitable image- and/or video-processing components, such as an appropriately-programmed digital signal processor, to allow position sensor 140 to detect fiducial marks within the camera's field of view").
Regarding claim 14, modified Wurman teaches the automated guided vehicle of claim 12 as discussed above. Wurman further teaches wherein each marker corresponds to a location within the environment, the markers are arranged in a two-dimensional grid on the floor of the environment (column 13 lines 4-8 - "the workspace 70 associated with inventory system 10 includes a number of fiducial marks that mark points on a two-dimensional grid that covers all or a portion of workspace 70").
Regarding claim 15, modified Wurman teaches the automated guided vehicle of claim 12 as discussed above. Wurman further teaches wherein the collision avoidance apparatus is removably coupled to the chassis (column 14 lines 26-30 - control module 170 may include hardware and software located in components that are physically distinct from the device that houses drive module 120, docking actuator 130, and/or the other components of mobile drive unit 20 described above).
Regarding claim 17, modified Wurman teaches the automated guided vehicle of claim 12 as discussed above. Wurman further teaches wherein the parameter may be one of a time of flight, frequency or amplitude (column 13 lines 32-36 - Obstacle sensor 160 may utilize any appropriate components and techniques, including optical, radar, sonar, pressure-sensing and/or other types of detection devices where it is interpreted that the radar sensor uses frequency as a parameter to determine the presence of an obstacle).
Regarding claim 19, modified Wurman teaches the automated guided vehicle of claim 12 as discussed above. Wurman does not explicitly teach wherein the detection signal is a laser signal.
Ohsugi teaches wherein the detection signal is a laser signal ([0075] discusses the object detection device sending and receiving electric waves to detection objects and that the object detection device may include at least one of a laser scanner”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the automated guided vehicle of Wurman and combine the optical/radar/sonar object detection sensor with the laser scanner object detection sensor of Ohsugi for more sensors for more data and more accurate detection. The rationale to support a conclusion that the claim would have been obvious is that all the claimed sensors were known in the prior art and one skilled in the art could have combined the sensors as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art, the predictable result being having more data for more accurate object detection (MPEP 2143.A.)
Regarding claim 20, modified Wurman teaches the automated guided vehicle of claim 12 as discussed above. Wurman does not explicitly teach wherein the transmitter is controlled to transmit laser pulses at a predetermined frequency.
Ohsugi teaches wherein the transmitter is controller to transmit laser pulses at a predetermined frequency ([0134] discusses the detection cycle and the object detection device 12 continuously outputting the detection result at a predetermined time interval 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the automated guided vehicle of Wurman and combine the optical/radar/sonar object detection sensor with the laser scanner object detection sensor of Ohsugi for more sensors for more data and more accurate detection. The rationale to support a conclusion that the claim would have been obvious is that all the claimed sensors were known in the prior art and one skilled in the art could have combined the sensors as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art, the predictable result being having more data for more accurate object detection (MPEP 2143.A.)
Regarding claim 21, modified Wurman teaches an automated guided vehicle of claim 12 as discussed above. Wurman does not teach wherein the boundary is rectangular in shape and the controller is configured to dynamically vary the size and/or shape boundary as the AGV moves toward the predetermined position.
Tanaka teaches wherein the boundary is rectangular in shape and the controller is configured to dynamically vary the size and/or shape boundary as the AGV moves toward the predetermined position ([0088]-[0090] - discusses the distance to target position getting smaller and being determined from the change in angle (θ) between the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the modified mobile unit of Wurman and combine it with the target positioning of Tanaka as Tanaka teaches that using nodes and a target position allows the vehicle more autonomous maneuverability - can follow a path based off of target instead of based off of path.

Regarding claim 22, modified Wurman teaches the automated guided vehicle of claim 12 as discussed above. Wurman does not teach wherein the length of the boundary is reduced relative to the predetermined position based on the amount the AGV has moved relative to the predetermined position.
Tanaka teaches wherein the length of the boundary is reduced relative to the predetermined position based on the amount the AGV has moved relative to the predetermined position ([0088]-[0090] - discusses the distance to target position getting smaller and being determined from the change in angle (θ) between the vehicle and the target position. It also discusses the environmental sensors being used to determine where the bund is).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the modified mobile unit of Wurman and combine it with the target positioning of Tanaka as Tanaka teaches that using nodes and a target position allows the vehicle more autonomous maneuverability - can follow a path based off of target instead of based off of path.
Regarding claim 24, modified Wurman teaches the automated guided vehicle of claim 12 as discussed above. Wurman does not teach wherein the boundary is removed once the AGV has reached the predetermined position.
Tanaka teaches wherein the boundary is removed once the AGV has reached the predetermined position ([0077] – discusses the target path repositioning based on whether or not the vehicle has reached predetermined nodes or waypoints with the repositioning being interpreted as the old boundary changing or being removed).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the modified mobile unit of Wurman and combine it with the target positioning of Tanaka as Tanaka teaches that using nodes and a target position allows the vehicle more autonomous maneuverability - can follow a path based off of target instead of based off of path.
Regarding claim 28, Wurman teaches a method of collision avoidance for an automated guided vehicle (AGV) within an indoor environment (column 9 lines 23-44 an inventory system 10 in which the mobile drive units prevent collisions) comprising the steps of:
receiving a reflected detection signal the reflected signal being reflected off one or more objects (column 13 lines 32-36, obstacle sensor 160, utilizes optical, radar, sonar to detect objects),
processing the reflected detection signal to determine presence of an object based on a parameter of the reflected detection signal (column 13 lines 29-42, discuss the obstacle sensor transmitting information to control module).

defining a boundary within a sensing region, the sensing region being a two-dimensional sensing region defined by a two-dimensional sensing signal,
dynamically adjusting the size and/or shape of the boundary relative to a predetermined position in the indoor environment,
determining if the detected object is located within the boundary, providing a control signal to a drive assembly of the AGV to stop the AGV if an object is detected within the boundary,
overlaying the boundary onto the sensing region; and adjusting one or more of a length or width of the boundary based on the position of the object detection sensor assembly relative to a position marker defining a desired position to avoid false positive detection.
However, Ohsugi teaches:
defining a boundary within a sensing region, the sensing region being a two-dimensional sensing region defined by a two-dimensional sensing signal ([0170] - the specific detection area setting unit 36 sets the specific detection area SD having a width of a first dimension in the vehicle width direction of the dump truck 1 and a length of a second dimension in the traveling direction (the advancing direction) of the dump truck 1),
dynamically adjusting the size and/or shape of the boundary relative to a predetermined position in the indoor environment ([0177] - The specific detection area setting unit 36 changes the shape of the specific detection area SD based on the 
determining if the detected object is located within the boundary, providing a control signal to a drive assembly of the AGV to stop the AGV if an object is detected within the boundary ([0170] – “The collision determination unit 31 determines whether an object exists in the specific detection area SD based on the detection result of the object detection device 12” with the control unit 35 outputting the control signal C and [0096] discusses how the control signal can be a signal to perform a brake process).
overlaying the boundary onto the sensing region (Fig. 13 [0171] Figure 13 shows the detection area SD overlaid on detection area SL.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the collision avoidance apparatus of Wurman and combine it with the object detection device of Ohsugi as Ohsugi teaches that changing the sensing boundary allows the ability to determine the possibility of collision [0170] and the ability to recognize objects moving within the boundary [0190] to reduce the likelihood of collision and damage to objects or the vehicle.
Ohsugi does not explicitly teach adjusting one or more of a length or width of the boundary based on the position of the object detection sensor assembly relative to a position marker defining a desired position to avoid false positive detection.
 adjusting one or more of a length or width of the boundary based on the position of the object detection sensor assembly relative to a position marker defining a desired position to avoid false positive detection ([0088]-[0090] - discusses the distance to target position getting smaller and being determined from the change in angle (θ) between the vehicle and the target position. It also discusses the environmental sensors being used to determine where the bund is with avoiding false positive detection being an intended use of changing a sensing region).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the modified mobile unit of Wurman and combine it with the target positioning of Tanaka as Tanaka teaches that using nodes and a target position allows the vehicle more autonomous maneuverability - can follow a path based off of target instead of based off of path.

Regarding claim 29, modified Wurman teaches a method of collision avoidance of claim 28 as discussed above. Wurman does not explicitly teach wherein the boundary is rectangular in shape and the size and/or shape of the boundary are dynamically varied as the AGV moves toward the predetermined position.
Tanaka teaches wherein the boundary is rectangular in shape and the size and/or shape of the boundary are dynamically varied as the AGV moves toward the predetermined position ([0088]-[0090] - discusses the distance to target position getting smaller and being determined from the change in angle (θ) between the vehicle and the target position. It also discusses the environmental sensors being used to determine where the bund is).


Regarding claim 30, modified Wurman teaches a method of collision avoidance of claim 28 as discussed above. Wurman does not explicitly teach wherein the length of the boundary is reduced relative to the predetermined position based on the amount the AGV has moved relative to the predetermined position.
Tanaka teaches wherein the length of the boundary is reduced relative to the predetermined position based on the amount the AGV has moved relative to the predetermined position ([0088]-[0090] - discusses the distance to target position getting smaller and being determined from the change in angle (θ) between the vehicle and the target position. It also discusses the environmental sensors being used to determine where the bund is).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the modified mobile unit of Wurman and combine it with the target positioning of Tanaka as Tanaka teaches that using nodes and a target position allows the vehicle more autonomous maneuverability - can follow a path based off of target instead of based off of path.

Regarding claim 31, modified Wurman teaches a method of collision avoidance of claim 28 as discussed above. Wurman does not explicitly teach wherein the length of the boundary is reduced by a distance travelled by the AGV relative to the predetermined position.
Tanaka teaches wherein the length of the boundary is reduced by a distance travelled by the AGV relative to the predetermined position ([0088]-[0090] - discusses the distance to target position getting smaller and being determined from the change in angle (θ) between the vehicle and the target position. It also discusses the environmental sensors being used to determine where the bund is).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the modified mobile unit of Wurman and combine it with the target positioning of Tanaka as Tanaka teaches that using nodes and a target position allows the vehicle more autonomous maneuverability - can follow a path based off of target instead of based off of path.

Regarding claim 33, modified Wurman teaches a method of collision avoidance of claim 28 as discussed above. Wurman further teaches wherein the method is implemented by a controller comprising a processor and a memory unit, the memory unit storing instructions defining the method steps and the processor configured to process the instructions such that the method steps are executed by the controller (column 14 rows 16-21 discuss the control module, which includes the object detection control, as including ‘any appropriate hardware and/or software suitable to provide the .

Claims 18, 23 and 32 rejected under 35 U.S.C. 103 as being unpatentable over Wurman in view of Ohsugi and Tanaka and in further view of Wang (US 9,323,250).
Regarding claim 18, modified Wurman teaches the automated guided vehicle of claim 12 as discussed above. Wurman does not teach wherein the movement structures are wheels, the AGV comprising two wheels disposed on opposing sides of the chassis.
Wang teaches wherein the movement structures are wheels, the AGV comprising two wheels disposed on opposing sides of the chassis (Fig. 3B wheels 124 on axes 122 on either side of drive module 120)
and the AGV further comprising at least one odometer disposed on at least one of the two wheels, wherein the odometer gathers distance information relating to the distance travelled by the AGV and transmits distance information to the controller (column 37 rows 5-31 discuss an autonomously driven robot using odometry to estimate the distance traveled).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the automated guided vehicle of Wurman and modify it with the odometer of Wang as the odometer will still allow for position estimation even if GPS stops functioning. 

Regarding claim 23, modified Wurman teaches the automated guided vehicle of claim 12 as discussed above. Wurman does not teach wherein the controller is configured to reduce the length of the boundary by the distance travelled by the AGV defined by the distance information.
Tanaka teaches wherein the controller is configured to reduce the length of the boundary by the distance travelled by the AGV defined by the distance information ([0089]-[0090] - discusses the distance to target position getting smaller with the target position being determined from the angle of the road. (i.e. once the road is no longer flat you have reached the target position).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the modified mobile unit of Wurman and combine it with the target positioning of Tanaka as Tanaka teaches that using nodes and a target position allows the vehicle more autonomous maneuverability - can follow a path based off of target instead of based off of path.

Regarding claim 32, modified Wurman teaches a method of collision avoidance of claim 28 as discussed above. Wurman does not explicitly teach wherein the distance travelled is determined based on distance information received from one or more odometers that are disposed on a wheel of the AGV.
Wang teaches wherein the distance travelled is determined based on distance information received from one or more odometers that are disposed on a wheel of the AGV (column 37 rows 5-31 discuss an autonomously driven robot using odometry to estimate the distance traveled).
.

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wurman and Ohsugi in further view of Yamamoto (KR 20150105930).
Regarding claim 25, modified Wurman teaches the automated guided vehicle of claim 12 as discussed above. Wurman further teaches wherein the AGV further comprises a lifting unit that includes a lifting mechanism and one or more lifting arms (“Mobile drive unit 20 includes a docking head 110, a drive module 120, a docking actuator 130, and a control module 170” with the docking head being interpreted as a lifting arm), the lifting mechanism is coupled to the lifting arms and configured to move the lifting arms (“Mobile drive units 20 may dock with inventory holders 30 by connecting to, lifting, and/or otherwise interacting with inventory holders 30 in any other suitable manner so that, when docked, mobile drive units 20 are coupled to and/or support inventory holders 30 and can move inventory holders 30 within workspace 70”),  
Wurman does not explicitly teach the lifting unit including multiple lifting arms and the lifting unit further comprising one or more contact sensors that are configured to detect when the lifting arms are engaged with an object.
Yamamoto teaches wherein the AGV further comprises a lifting unit (Fig. 1 forklift vehicle 1) that includes a lifting mechanism (Fig. 1 backrest 5b) and one or more lifting arms (Fig. 1 fork 5), the lifting mechanism is coupled to the lifting arms and configured to move the lifting arms (Fig. 1 [0021]-[0023] backrest 5b which raises and lowers the fork 5), the lifting unit further comprising one or more contact sensors that are configured to detect when the lifting arms are engaged with an object ([0046] discusses a limit switch that detects the position of the cargo loaded on the fork 5 of the forklift 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the automated guided vehicle of modified Wurman and combine it with the lifting mechanism of Yamamoto as multiple arms for a lifting mechanism allows operators to handle large and odd-shaped loads with better stability.

Regarding claim 26, modified Wurman teaches the automated guided vehicle of claim 12 as discussed above. Wurman does not explicitly teach wherein, the shape of the boundary is adjusted to from a first shape to a second shape when a lifting arm of the AGV is in contact with and lifted an object such that the second shape avoids detecting false positives when the AGV moves with the lifted object.
Yamamoto teaches wherein, the shape of the boundary is adjusted from a first shape to a second shape when a lifting arm of the AGV is in contact with and lifted an object such that the second shape avoids detecting false positives when the AGV moves with the lifted object ([0134] “According to the presence or absence of the cargo on the fork 5, and the shape of the cargo, the monitoring area | region A which is a more complicated protection range can also be set as shown in FIGS. 9 to 11” which shows the monitoring area A changing based on the conditions of the cargo).

Regarding claim 27, modified Wurman teaches the automated guided vehicle of claim 12 as discussed above. Wurman does not explicitly teach wherein the first shape is different to the second shape, and wherein the first shape is a rectangle and the second shape is a triangle extending outwardly from the AGV with a rectangle extending outwardly from the base of the triangle.
Yamamoto teaches wherein the first shape is different to the second shape, and wherein the first shape is a rectangle and the second shape is a triangle extending outwardly from the AGV with a rectangle extending outwardly from the base of the triangle ([0134] discusses setting the monitoring area A based on the presence or absence and shape of the cargo and the figures in Figure 10 show the monitoring area A changing its shape based on the cargo. Because the second shape described in the claim is chosen to fit within the design parameters of the AGV it is interpreted that the broadest reasonable interpretation is a change of the shape of the sensing region based on the presence and shape of the lifted object).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the automated guided vehicle of modified .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364.  The examiner can normally be reached on Monday-Friday 7:00-4:30 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.J./          Examiner, Art Unit 3666                                                                                                                                                                                              /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666